Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 03/31/2021:
Amendment of Claims 3, 5, 13, 18 and 19 are acknowledged.

Note:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 5, 7, 8, 10 to 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidsey (US 3216612).
Regarding Claims 1 and 10:


Regards Claims 2 and 11:
Chidsey discloses that the first wall constitutes a first sidewall of the packaging sleeve, and the plurality of walls further includes: 
a second sidewall arranged opposite the first sidewall and having a second opening configured to partially receive a second product of the plurality of individually packaged products Figure 1, both sidewalls are numbers 14 and have openings 40 to receive chimes C of cans A); 
a bottom wall connecting the first and second sidewalls and configured to support the plurality of individually packaged products (Figure 1, bottom wall 12); and 
a top wall connecting the first and second sidewalls (Figure 1, top wall 10), and wherein: 
the biasing beam is configured to also bias the second product into the second opening by applying a force to the second product in a direction toward the second opening (Figures 1 and 5, biasing beam 20 
the first sidewall, second sidewall, bottom wall and top wall together define a first end opening and a second end opening through which the plurality of individually packaged products can be removed (Figure 1, both ends of the sleeve are open and the cans A can be removed from the openings); 
the first sidewall, bottom wall, top wall and biasing beam together define a first zone configured to retain the first product; and the second sidewall, bottom wall, top wall and biasing beam together define a second zone configured to retain the second product (Figure 3).

Regarding Claim 3:
Chidsey discloses that the biasing beam includes a first beam wall and a second beam wall, the first wall of the biasing beam is configured to contact the first product, and the second wall of the biasing beam is configured to contact the second product (Figures 1 and 5, biasing beam 20 includes opposing walls 24 that contact the first and second containers and force them towards the openings 40).

Regarding Claims 5 and 13:
Chidsey discloses that the biasing beam is convertible between a fully compressed state and a fully expanded state (Figure 5, Column 2 lines 40 to 47, the areas of the side panels 24 adjacent the contour lines can be depressed or deflected inwardly when compressed between a pair of cans of opposed rows and these surfaces of the members side panels assume the general contour of the articles), the biasing beam includes a first beam wall and a second beam wall (Figures 1 and 5 walls 24), and the first and second walls of the biasing beam are closer together when the biasing beam is in the fully compressed state than when the biasing beam is in the fully expanded state (Figure 11, Column 3, lines 12 to 19, contour lines 30a permit the related portions of the side panels 24 to deflect inwardly and form pockets for 

Regarding Claims 7 and 15:
Chidsey discloses that the biasing beam is V-shaped in cross-section (Figures 4 and 5 show a V-shaped cross section).  

Regarding Claims 8 and 16:  
Chidsey discloses that the biasing beam has a first flared end, a second flared end and an intermediate portion extending between the first and second flared ends such that a width of the biasing beam varies along a length of the biasing beam (Figures 2 to 4, 9 and 11 show that the biasing beam 20 has flared ends and narrower sections where the cans A are located). 

Regarding Claim 12:
Chidsey discloses that the biasing beam extends from the first end opening to the second end opening (Figures 2 and 3, biasing beam 20 extends from the first end to the second end).

Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidsey (US 3216612) and in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Chidsey (US 3216612) in view of Weiss US 3352453) or in view of Sperry (US 3498449).
Regarding Claims 9 and 17:
Chidsey discloses the first opening has a first edge, a second edge and a flared portion defined, at least in part, by the first and second edges, and the flared portion is configured to grip part of the first product between the first and second edges (Figure 1, the openings 40 include an edge on wall 14 and another 

In the alternative:
As discussed above on Claims 1 and 10, Chidsey discloses the claimed invention as recited.
If it is argued that Chidsey does not disclose the flared portion.
Weiss teaches a similar sleeve package that includes first openings as described by Chidsey but include flared container engaging portions 28 with flaps 29 (Figures 1 to 3) that adapt to the shape of the containers (Figure 2) to better hold the products inside the sleeve against wedge member 66 that is similar to the biasing member of Chidsey.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of Weiss and include to the first and second openings flared container engaging portions that adapt to the shape of the product to better hold the products in the sleeve.

Also note that Sperry teaches a similar sleeve for containers with chimeless bottoms with openings 43 that include two edges and a flared portion that grips the product between them (not numbered Figures 1 and 3).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of Sperry and use openings as described by Sperry for products with chimeless bottoms.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chidsey (US 3216612).
Regarding Claim 4:
As discussed above for Claim 1, Chidsey discloses the claimed invention as recited.
Chidsey does not disclose if at least a portion of each of the first and second openings is shaped reminiscent of an animate object.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to which the claimed invention pertains, to shape a portion of the openings reminiscent of an animate object because Applicant has not disclosed that such shape provides an advantage beyond maybe an aesthetic one, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the openings of Chidsey.
Therefore, it would have been an obvious matter of design choice to modify Chidsey to obtain the invention as specified in the claim.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chidsey (US 3216612) in view of Meighen (US 2016/0347497) or in the alternative of Novotny (US 2016/0347497) or Nielsen (US 2017/0233131) or Kumerasan (Effect of Fiber Orientation on Mechanical Properties of Sisal Fiber reinforced Epoxy Composites)
Regarding Claims 6 and 14:
As discussed above for Claims 5, 13 and 19, Chidsey discloses the claimed invention as recited.
Chidsey does not disclose the packaging sleeve being constructed from a material containing fibers which are oriented cross a bend or fold in the biasing beam.
Meighen teaches that a reusable paperboard material for a packaging sleeve can comprise elastic fibers (Figure 2, wrapping material 100 with elastic fibers 200) that are oriented in the width direction or in the length direction depending on what direction the material needs to be elastic.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of Meighen and use a material as described by Meighen to make the sleeve elastic if so desired and give the elastic fibers of the sleeve an orientation cross a bend or fold in the biasing beam making the sleeve elastic in that direction so that the biasing beam is biased back to the fully expanded state if a product is taken out.

If this rejection is disputed.
Novotny teaches the use of paperboard or cardboard material made of fibers with a particular orientation to obtain containers with increased strength but with a reduction in the amount of fiber utilized (Paragraph 17).
Nielsen teaches the use of paperboard or cardboard material made also of fibers with particular orientation to obtain containers with an increased tear strength in that direction (Paragraph 38).
Kumerasan teaches that the use of oriented fibers on a sheet packaging material could result on higher tension and Flexural strengths (Tables 1, 2, Figures 5 and 6). 

Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of the mentioned and use a material containing fibers which are oriented cross a bend or fold in the biasing beam to increase the strength of the material in that direction making it less susceptible to plastic deformation or to increase or decrease the tear strength in the desired direction.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 2012/0138489).
Regarding Claim 18:
Holley discloses a method of retaining a plurality of individually packaged products with a packaging sleeve including a plurality of walls and a biasing beam, wherein the plurality of walls together defines an interior of the packaging sleeve, the plurality of walls includes a first wall having a first opening (Figures 16 to 21, packaging sleeve 750, the containers are received on receiving portions 612a and b that will be considered openings, divider 714 will be considered the biasing beam), the biasing beam is located within the interior, and the biasing beam is configured 
the method comprising: partially receiving a first product of the plurality of individually packaged products within the first opening; and biasing the first product into the first opening with the biasing beam by compressing the biasing beam into a first partially compressed state and applying a force to the first product in a direction toward the first opening to retain the first product (Figures 16 to 21, divider 714 biases the flanges of the containers C1 into the openings 622 and 642, at the same time that the containers exert a compression force over the divider).
Holley does not specifically disclose a method to remove the products without a need to tear the packaging sleeve, but being that the containers C1 are supported by the flanges F that are inserted on the openings 642 (Figures 20 and 21); it is very obvious to a person having ordinary skill in the art to which the claimed invention pertains, that to remove the first product without tearing the sleeve, the product has to be pushed towards the biasing beam in a direction opposite the force applied by the biasing beam, compressing the biasing beam into a second compressed state that is more compressed than the first partially compressed state; and removing the first product from the packaging sleeve without a need to tear the packaging sleeve, of course, after the first product is removed, the biasing beam automatically expands since the container is not compressing it anymore. 

Regarding Claim 19:
Holley discloses the biasing beam includes a first beam wall and a second beam wall, with the first beam wall of the biasing beam contacting the first product within the interior of the packaging sleeve and the second beam wall of the biasing beam contacting a second product of the plurality of individually packaged products in biasing the second product into a second opening of the packaging sleeve (Figures .

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 2012/0138489) in view of Meighen (US 2016/0347497) or in the alternative of Novotny (US 2016/0347497) or Nielsen (US 2017/0233131) or Kumerasan (Effect of Fiber Orientation on Mechanical Properties of Sisal Fiber reinforced Epoxy Composites).
Regarding Claims 6 and 14:
As discussed above for Claims 5, 13 and 19, Chidsey discloses the claimed invention as recited.
Chidsey does not disclose the packaging sleeve being constructed from a material containing fibers which are oriented cross a bend or fold in the biasing beam.
Meighen teaches that a reusable paperboard material for a packaging sleeve can comprise elastic fibers (Figure 2, wrapping material 100 with elastic fibers 200) that are oriented in the width direction or in the length direction depending on what direction the material needs to be elastic.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of Meighen and use a material as described by Meighen to make the sleeve elastic if so desired and give the elastic fibers of the sleeve an orientation cross a bend or fold in the biasing beam making the sleeve elastic in that direction so that the biasing beam is biased back to the fully expanded state if a product is taken out.

If this rejection is disputed.
Novotny teaches the use of paperboard or cardboard material made of fibers with a particular orientation to obtain containers with increased strength but with a reduction in the amount of fiber utilized (Paragraph 17).
Nielsen
Kumerasan teaches that the use of oriented fibers on a sheet packaging material could result on higher tension and Flexural strengths (Tables 1, 2, Figures 5 and 6). 

Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of the mentioned and use a material containing fibers which are oriented cross a bend or fold in the biasing beam to increase the strength of the material in that direction making it less susceptible to plastic deformation or to increase or decrease the tear strength in the desired direction.

Response to Arguments
Applicant’s arguments with respect to claims 18 to 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment required to use a different reference, Holley (US 2012/0138489) was used instead of Chidsey (US 3216612).
Regarding the rejection of Claims 1 to 17 under Chidsey the examiner agrees 100% that the sleeve of Chidsey operates on a very different way than the one described on the specification, but the claims are rejected as written, nowhere claims 1 or 10 mention that a sleeve has to be intact or not teared after removing the package or after the cans have been removed from the sleeve, automatically expands to its fully expanded state like the biasing beam of the present invention and even if so, nowhere in the claim such state is defined.
As noted in the interview, in general on sleeves that include some version of a biasing beam, the package is retained by some compression of the walls and beam over the product to keep it in place, there is always some “spring action” involved since the walls retain the package but the reaction to the load applied to the package caused some elastic deformation of the package. The sleeve has to have some elasticity to actually retain the package. In the interview it was discussed that both claims 1 and 10 mention that the sleeve is “configured to exhibit a spring action to bias the first product into the first opening by applying a force to the first product in a direction toward the first opening” that as mentioned 
The final lines of the mentioned paragraph read “Preferably, blank 200 is constructed from paperboard, with the fibers of the paperboard oriented in a direction 225 such that they are perpendicular to score lines 205-210. This arrangement has been found to provide the desired spring action for biasing beam 130 when blank 200 is folded to assemble sleeve 100”.
Note that nowhere in the claims it is even mentioned that the blank is made of paperboard, not even the amended Claims 18 and 19 include that limitation, so as written the claims could have been rejected with a similar sleeve made up of spring steel sheet or of the oriented composite material discussed by Kumerasan.
	The Examiner is open for an interview at the Applicants convenience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731